IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 12-387V
                                       Filed: February 11, 2013

****************************
LINDA COLLIER,             *
                           *
               Petitioner, *
v.                         *                               Attorney Fees and Costs.
                           *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Anne C. Toale, Esq., Maglio Christopher & Toale, Sarasota, FL, for petitioner;
Gordon E. Shemin, Esq., U.S. Dept. of Justice, Washington, D.C., for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Special Master:

       In this case under the National Vaccine Injury Compensation Program,2 I issued
a Ruling on Entitlement in favor of petitioner based upon respondent’s concession.
Ruling on Entitlement, issued Nov. 26, 2012. On December 11, 2012, I awarded
damages pursuant to petitioner’s acceptance of respondent’s proffer. Decision
Awarding Damages.

        On February 11, 2013, the parties filed a stipulation for attorney fees and costs.
In accordance with General Order #9, the stipulation contains a statement that petitioner
has not incurred any costs in pursuit of her claim. Stipulation at ¶ 5. Additionally, the
stipulation indicates that after informal discussions of petitioner’s initial request,
petitioner requests an amended amount to which respondent does not object. Id. at ¶ 4.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $12,011.303 as
follows:

               a lump sum of $12,011.30 in the form of a check payable jointly
                to petitioner, Linda Collier, and petitioner’s counsel of record,
                Anne C. Toale, for petitioner’s attorney fees and costs.

       In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment
in accordance herewith.4


IT IS SO ORDERED.


                                                 s/ Denise K. Vowell
                                                 Denise K. Vowell
                                                 Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2